DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
 
Prosecution Status
	Applicant’s amendments filed 8/4/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 21-44 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 21-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 21-44 are directed to generating personalized suggestions related to one or more retail products based on analysis of a person’s interactions with the one or more retail products, which is considered a commercial interaction.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 21-27, 42-44 recite a method and at least one step. Claims 28-34 recite a system with a programmable processor.  Claims 35-41 recite a computer program product that is recited as non-transitory.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus, manufacture).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 21, the claim sets forth a process in which personalized suggestions related to one or more retail products based on analysis of a person’s interactions with the one or more retail products are generated, in the following limitations:
analyzing, the interactions or feedback of the second person while the second person experiences the one or more retail products at the second location to generate an analysis specific to the second person; 
generating, based on the analysis, personalized suggestions related to the one or more retail products for the first person, the personalized suggestions comprising a product placement or advertisement suggestion for the first person

The above-recited limitations establish a commercial interaction to make a product placement or advertisement suggestion based on observed behavior of a potential consumer.  This arrangement amounts to a marketing or sales activity or behavior.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).




Claim 21 does recite additional limitations:  
receiving, by a server via a network, a data file from a communicator device being used by a first person at a first location; 
transmitting, from the server via the network, the data file to a video device comprising a mobile device and a wearable external camera, the wearable external camera being worn and used by a second person at a second location remote from the first location, wherein the wearable external camera is communicatively coupled to the mobile device associated with the second person and is configured to transmit a video from the wearable external camera to the mobile device;
receiving, by the server via the network, the video from the mobile device, wherein the video characterizes interactions or feedback of the second person while the second person experiences one or more retail products at the second location;
at the server,
by the communicator device
transmitting, from the server via the network, the personalized suggestions to the communicator device.

These additional elements merely amount to the general application of the abstract idea to a technological environment (“by a server via a network”, “to a video device comprising a mobile device and a wearable external camera”, “by the communicator device”) and insignificant extra- solution activity (receiving, transmitting).  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 20 indicate that while exemplary general purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 28 and 35 are parallel in scope to claim 21 and ineligible for similar reasons.  The dependent claims merely embellish the abstract idea and do not confer eligibility on the claimed invention.


Response to Arguments
Applicant’s arguments with respect to the 35 USC 112(a) rejections have been fully considered and are persuasive in light of the present amendments.  The rejection has been withdrawn. 
Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered and are persuasive in light of the present amendments.  The rejection has been withdrawn. 
Applicant’s arguments with respect to the 35 USC 101 rejection have been fully considered, but they are not persuasive.  Applicant asserts that the newly claimed subject matter (i.e., wearable body cameras) renders the claims eligible.  However, the Examiner asserts that such wearable camera is claimed without sufficient detail so as to indicate it is more than a known device.  Accordingly, the recitation of the wearable camera merely sets forth a known device used for data gathering.  Such a recitation does not render the claims eligible, as the claimed abstract idea’s execution is not dependent on the particular nature of the data gathering device.  Therefore, the recited camera is not particular to the claimed invention, and applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625